DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogata et al. (2013/0281155), 
Regarding claim 1, Ogata discloses an electronic device (see figs.1-3, fig.5, element 1 and its description) comprising: a housing (see fig.1, element 20, paragraph [0086] and its description); a display exposed through a portion of the housing (see fig.1, element 2, paragraph [0086-0087] and its description); at least one wireless communication circuit (see fig.5, element 6, paragraph [0108] and its description); an electromagnetic (EM) sensing circuit configured to sense an EM signal having a frequency band of 1 MHz or less (see fig. 5, element 18, paragraphs [0108], [0126-0127] and its description); a processor operatively connected to the display, the wireless communication circuit, and the EM sensing circuit (see fig. 5, elements 10, 2, 6, 18, paragraphs [0108] and its description); and a memory configured to store at least one reference EM profile and information about at least one external access point and operatively connected to the processor, wherein the memory stores instructions that 
Regarding claim 2, Ogata further discloses the reference EM profile includes the information about the external electronic device (see fig.7, coils C, paragraphs [0016-0017], and its description).
Regarding claim 3, Ogata further discloses the information about the access point includes at least one of a device name, a media access control (MAC) address, or location information of the access point (see fig.6, BC, paragraph [0125] and its description).
Regarding claim 4, Ogata further discloses the graphic user interface is associated with an application for generating a signal that controls the external electronic device (see abstract, paragraphs [0010-0012], [0099]).
Regarding claim 5, Ogata further discloses the memory stores information about a user account related to the electronic device, and the external electronic device is associated with the user account (see abstract, paragraphs [0010-0012] ,[0016-0017]).
Regarding claim 6, Ogata further discloses the instructions cause the processor to activate the EM sensing circuit when receiving a signal from the at least one external access point via the wireless communication circuit (see fig.5, element 10, fig.27, step ST301, paragraph [0336] and its description).
Regarding claim 7, Ogata further discloses the instructions cause the processor to identify the external electronic device further based on a received signal strength indication (RSSI) received from the access point (see fig.5, element 10, fig.6, elements 10, Charger BC, paragraph [0143], [0153] and its description).
Allowable Subject Matter
Claims 8-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior arts disclose an electronic device comprising: a touch screen display; a wireless communication circuit; an electromagnetic (EM) sensing circuit, which receives an EM signal; at least one processor operatively connected to the touch screen display, the wireless communication circuit, and the EM sensing circuit; and a memory 

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647